850 F.2d 689Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stephen Durand HARRIS, Petitioner-Appellant,v.James B. HUNT, Jr.;  Jim Welch;  J.E. Sanders;  Don Latham;Edward Grannis, Jr.;  John Dickson;  Calvin Colyer;  MaryAnn Tally;  James R. Parish;  W. Oliver Melvin;  Coy E.Brewer;  D.B. Herring;  Robert H. Hobgood, Jr.;  E. LynnJohnson;  George T. Griffin;  Peggy J. Brinson;  WeidaWilbur;  Frank R. Armstrong;  John Tyndall;  Mary Rood;Charles L. White;  Mark D. Towler;  Charles Winberry,Respondents-Appellees.
No. 88-7606.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 25, 1988.Decided:  June 22, 1988.

Stephen Durand Harris, appellant pro se.
Before DONALD RUSSELL, K.K. HALL and ERVIN, Circuit Judges.
PER CURIAM:


1
Stephen Durand Harris seeks to appeal the district court's order construing his 42 U.S.C. Sec. 1983 complaint as a habeas corpus petition and denying relief.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Harris v. Hunt, C/A No. 88-162-CRT (E.D.N.C. Mar. 23, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.